Citation Nr: 0635191	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had three years of active duty from May 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The veteran appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.  In a July 2004 decision, the Board found that the 
veteran submitted new and material evidence to reopen the 
claim, and remanded the claim for further development and 
consideration.  


FINDINGS OF FACT

The veteran's currently diagnosed schizophrenia is not 
related to the veteran's period of active military service, 
nor did it become manifest within one year of separation from 
service.


CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in November 
2002, December 2004, and March 2006 adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim for service connection for paranoid 
schizophrenia, complied with VA's notification requirements 
and set forth the laws and regulations applicable to his 
claim.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was essentially told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  An opinion regarding the onset of the 
veteran's paranoid schizophrenia was obtained.  The issue of 
entitlement to an examination will be discussed in Section B, 
below.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

The veteran requests service connection for paranoid 
schizophrenia.  He maintains that he exhibited the initial 
symptomatology of the condition while serving in Vietnam and 
has had the condition since then.  He notes that his drug 
abuse, which is documented in his service medical records, is 
evidence of his attempting to self medicate himself.  

The veteran's service medical records, including entrance and 
discharge examinations are negative for any findings, 
complaints or treatment of a psychiatric disorder.  He was 
treated for heroin abuse noted not to have been in the line 
of duty but due to his own misconduct.  

A private progress note dated in September 1977 diagnosed 
personality disorder versus schizophrenia.  He has been 
diagnosed and treated for paranoid schizophrenia and 
substance abuse since 1977.  The veteran was admitted to a 
private hospital in December 1977.  He stated that he had two 
incidents of auditory hallucinations in July and August 1977 
when he was attacked by a physical therapist and coworkers.  
A physician's certificate for eligibility for welfare 
benefits dated in March 1980 noted that the veteran had 
paranoid schizophrenia with a date of onset of 1978.  A 
psychiatric evaluation for Social Security Administration 
(SSA) disability purposes was conducted in April 1980.  The 
veteran stated that he found employment two months after 
separation from service in 1973 and worked there until 
sustaining an injury in 1975.  A SSA disability determination 
dated in May 1980 found that the veteran was totally disabled 
due to paranoid schizophrenia effective October 31, 1979.  
Another psychiatric evaluation for SSA disability purposes 
was conducted in November 1982.  The veteran essentially 
stated that he has not been the same since he sustained 
multiple head injuries, the first being in 1975.  

A November 1994 VA Agent Orange examination report reveals 
that the veteran complained of nerve problems since 1971.  
Chronic paranoid schizophrenia and drug abuse, in remission, 
were diagnosed.  Also of record are psychiatric treatment 
records from the Mental Health and Mental Retardation 
Authority of Harris County, Houston, Texas (MHMRA) from 1995 
to 1997.  These records note treatment for paranoid 
schizophrenia and substance abuse during that period.

A VA PTSD examination was conducted in March 1999.  The 
veteran reported visual hallucinations while serving in 
Vietnam.  He also believed that his paranoia began in the 
late 1990's after his divorce.  The diagnoses were paranoid 
schizophrenia, impartial remission; polysubstance abuse; and 
PTSD.  In a report by the veteran's readjustment counselor, 
R.R., BSW, dated in October 1999, the veteran stated that he 
began experiencing his symptoms of PTSD, personality 
disorders, and substance abuse right after separation from 
service as a result of his combat experiences.  He stated 
that he returned fire with the enemy on an almost daily basis 
when serving in Vietnam.  A December 2000 rating decision 
denied service connection for PTSD.  In March 2001, the 
veteran withdrew his appeal for service connection for PTSD.  

In a VA social work progress note dated in March 2001, the 
veteran stated that he abused drugs in service in an effort 
to self medicate his psychiatric symptoms.  During a VA 
diabetes mellitus examination May 2001, the veteran stated 
that he was treated for paranoid schizophrenia in service.  
The examiner stated that the veteran had paranoid 
schizophrenia claimed as service-connected and that the 
veteran seemed to be certain that the condition was confirmed 
in his claims file.  The examiner stated this assertion could 
not be confirmed as the veteran's claims file was not 
available for review.  In a March 2001 VA treatment recovery 
progress (TRP) note, a VA psychiatrist stated that the 
veteran does not have PTSD but his psychotic symptoms date 
back to 1971 while he was in Vietnam and that he also 
received treatment for his psychiatric symptoms in service 
and shortly thereafter.  The psychiatrist forwarded this note 
to the veteran's treating psychiatrist, Dr. J. B. U.  In 
another VA TRP note dated in April 2001, the veteran stated 
that he began feeling paranoid in Vietnam and self medicated 
with drugs.  In an April 2002 letter, Dr. J. B. U. stated 
that the veteran brought in treatment records from MHMRA, and 
an assessment conducted at the VA TRP and service medical 
records noting improper use of opium, opium alkaloids, or 
their derivatives.  The physician noted treatment for 
schizophrenia and cocaine dependence from 1996 to 2001.  .

A VA opinion regarding the etiology of the veteran's paranoid 
schizophrenia was rendered in January 2006.  After a review 
of the veteran's claims file, the examiner noted that the 
veteran has given differing historical information regarding 
his initial symptoms.  In a April 1980 psychiatric 
evaluation, the veteran said his psychiatric problem began 
after a work injury in 1975.  In a March 1999 VA PTSD 
examination, the veteran stated that his paranoia began in 
the late 1970's after his divorce.  On a hospital intake note 
dated in September 1992, the veteran reported a ten-year 
history of schizophrenia.  The examiner also noted that, in 
April 2001, the veteran stated that he began feeling paranoid 
in Vietnam and self medicated with drugs.  The examiner found 
that the veteran's statements that his symptoms began in 
service were not credible in light of the contrary accounts 
he gave previously.  The examiner also noted that the veteran 
stated that he was "in good health" on his military 
separation examination.  The examiner concluded that the 
preponderance of the evidence indicates that the veteran's 
paranoid schizophrenia was not related to service, but that 
the veteran's drug use is related to his actions in service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis such as 
schizophrenia is manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 38 
C.F.R. §§ 3.307, 3.309.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The Board notes the VA psychiatrist, who stated the veteran's 
psychotic symptoms date back to 1971, relied on the veteran's 
recent recollection which are contrary to his statements made 
in the 1970's and early 1980's.  The Board attaches great 
probative value to the VA opinion made in January 2006, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA psychiatrist, who stated 
the veteran's his psychotic symptoms date back to 1971, did 
not have access to the numerous medical reports discussed 
above from the late 1970's and early 1980's in which the 
veteran noted that his psychiatric symptomatology started 
with a head injury in 1975 more than a year after separation 
from service.  Bielby v. Brown, 7 Vet. App. 260, 268 (1994) 
("In order for an expert's opinion to be based upon the facts 
or data of a case, those facts or data must be disclosed to 
or perceived by the expert prior to rendering an opinion, 
otherwise the opinion is merely conjecture and of no 
assistance to the trier of fact.").  So the January 2006 VA 
opinion is the most complete, probative evidence of record, 
and there is legitimate reason to give it greater weight and 
credibility than the evidence to the contrary.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992).   

The veteran, as a layperson, is not qualified to render a 
medical diagnosis or, more importantly in this particular 
instance, a medical opinion concerning the onset of his 
schizophrenia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In addition, the records from the late 1970's and 
early 1980's were obviously closer in time to the actual 
events and therefore, the veteran's recollections are 
afforded greater probative weight than his more recent 
statements given in the mid-1990's to the present in which 
the veteran stated that his psychiatric symptomatology 
started in service.  

The veteran's service medical records do not reflect that the 
veteran suffered from any psychiatric disorder while in 
service.  While medical evidence of record shows that the 
veteran suffers from current mental disorders, competent 
medical evidence of record does not show that he suffers from 
an acquired psychiatric disorder etiologically related to 
disease, injury, or events during his active service.  
Further, the Board finds that there is no competent medical 
evidence of record which shows that schizophrenia was 
manifest to a degree of 10 percent disabling within the one-
year period after separation from active service.

The veteran failed to report for several scheduled VA 
examinations.  In February 2006, he stated that he was sick, 
could not appear for the examinations, and requested another 
examination.  The Board finds that another VA examination is 
not necessary to decide the claim because a VA opinion 
regarding the onset of the veteran's paranoid schizophrenia 
was obtained.  That examiner considered the entire claims 
file, including the veteran's recent contentions that his 
psychiatric symptomatology had its onset in service.  The 
examiner essentially found that the veteran's recent 
statements not to be credible in light of his statements made 
in the late 1970's and early 1980's that his psychiatric 
symptomatology started after service.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


